DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Status of Claims
Claims 1, 2, 11, 25, 26, have been amended, claims 20 – 24 have been canceled, and claims 1 – 19 and 25 – 30 are now pending of which claims 6 and 7 have been withdrawn from consideration.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim, 11, 15 – 17, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0102549) in view of Trail et al. (US 2018/0203505).
As to claim 11, Lee discloses an optical module for a head-mounted device (HMD of fig. 3) that is configured to present content to a user, the optical module comprising: an optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5); a lens (lens 250 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5); a display assembly (210 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5), wherein the display assembly is configured to cause the content to be displayed to the user through the lens (viewing display as shown in fig. 7), and the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5), the lens (250 of fig. 4), and the display (210 of fig. 4) assembly cooperate to define an enclosed internal space (assembly as shown in fig. 5 with distance between lens and display [0099]); but fails to disclose an infrared emitter that is located between the lens and the display assembly in the enclosed internal space, wherein the infrared emitter is configured to emit infrared radiation away from display assembly and through the lens.  
In the same filed of endeavor, Trail discloses an optical module (HMD of fig. 2), that is configured to present content to the user [0004] the optical module comprising: a display (Display block 205 of fig. 2), a lens (Front optical element 240 of fig. 2) and an infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) that is located between the lens and the display assembly in the enclosed internal space (located between Front optical element 240 of fig. 2 and Display block 205 of fig. 2), wherein the infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) is configured to emit infrared radiation [0026] away from display assembly (205 of fig. 2) and through the lens (Front optical element 240 of fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Trail, such that an infrared emitter was provided between the display and the lens, the infrared emitter was configured to emit infrared radiation away from display assembly through the lens, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]).
As to claim 15 (dependent on 11), Lee discloses the optical module, wherein the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) defines an optical pathway opening that is adjacent to the display assembly (210 of fig. 5) and is configured to allow light to pass from the display assembly (210 of fig. 5) to the lens (250 of fig. 5), a base surface (display plate 230 of fig. 4 display unit 210 may be fixedly disposed between the display frame 220 and the display plate 230 [0096]) that extends around the optical pathway opening (extending around display 210 of figs. 4 and 5), wherein a peripheral wall that is located outward from the base surface and extends around the optical pathway opening (peripheral wall of 220 of figs. 4 and 5), but fails to disclose that the infrared emitter is located on the base surface.
In the same filed of endeavor, Train discloses an optical module (HMD of fig. 2), that is configured to present content to the user [0004] the optical module comprising: a display (Display block 205 of fig. 2), a lens (Front optical element 240 of fig. 2) and an infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) that is located between the lens and the display assembly (located between 240 and 205 of fig. 2), the infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) is located on a surface comprising display (located on a side of rigid body 105 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Train, such that the infrared emitter as disclosed by Train was located on the base surface as disclosed by Train, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]). 
As to claim 16 (dependent on 11) and claim 17 (dependent on 16), Lee discloses the optical module, but fails to disclose the module further comprising: an eye camera that is configured to obtain images that show reflected portions of the infrared radiation that is emitted by the infrared emitter, wherein the eye camera is connected to the optical module housing assembly and is configured to obtain the images through the lens.  
In the same filed of endeavor, Train discloses an optical module (HMD of fig. 2), that is configured to present content to the user [0004] the optical module comprising: a display (Display block 205 of fig. 2), a lens (Front optical element 240 of fig. 2) and an infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) that is located between the lens and the display assembly (located between 240 and 205 of fig. 2), further comprising an eye camera (Imaging device 270 with Back optical element 230 of fig. 2) that is configured to obtain images that show reflected portions of the infrared radiation that is emitted by the infrared emitter [0028], wherein the eye camera is connected to the optical module housing assembly and is configured to obtain the images through the lens (Imaging device 270 with Back optical element 230 of fig. 2 detects images through Front optical element 240 of fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Train, such that a camera was provided at the second end of the optical module to obtain images through the lens, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]).
As to claim 25, Lee discloses an apparatus, comprising: a housing that has a ring-like configuration that extends along an optical axis (housing comprising 220 and 240 of figs. 3 – 5); a lens (lens 250 of figs. 3 – 5) that is connected to the housing (housing comprising 220 and 240 of figs. 3 – 5); a display (display 210 of figs. 3 – 5) that is connected to the housing (housing comprising 220 and 240 of figs. 3 – 5) and is oriented to emit light corresponding to content along the optical axis and toward the lens (fig. 7), but fails to disclose an infrared light emitting diodes that are located in the housing and oriented to emit infrared radiation through the lens; and a camera that is connected to the housing and configured to obtain images showing the infrared radiation.  
In the same filed of endeavor, Trail discloses an optical module (HMD of fig. 2), that is configured to present content to the user [0004] the optical module comprising: a display (Display block 205 of fig. 2), a lens (Front optical element 240 of fig. 2) and an infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) that is located between the lens and the display assembly (located between 240 and 205 of fig. 2), further comprising infrared light emitting diodes  (Illumination source 265 with Back optical element 230 of fig. 2, 265 comprising multiple diodes [0027], [0046]) that are located in the housing and oriented away from the display towards the lens (265 and 230 of fig. 2) to emit infrared radiation through the lens (lens 240 of fig. 2); and a camera (Imaging device 270 with Back optical element 230 of fig. 2) that is connected to the housing and configured to obtain images showing the infrared radiation [0028].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Trail, such that a camera and an infrared light source were provided at the second end of the optical module to emit infrared light through the lens and obtain images through the lens, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]).
As to claim 28 (dependent on 25) and claim 29 (dependent on 28), Lee discloses the apparatus, wherein the housing defines a first end (end portion of 240 of fig. 4), the housing defines a second end (end portion of 220 of fig. 4), the lens is at the first end of the housing (lend 250 of fig. 4), the display is at the second end of the housing (display 210 of fig. 4) wherein the housing defines an internal space (internal space of housing comprising 220 and 240 of figs. 3 – 5), but fails to disclose the camera is at the second end of the housing and the infrared light emitting diodes are in the internal space of the housing.
In the same filed of endeavor, Trail discloses an optical module (HMD of fig. 2), that is configured to present content to the user [0004] the optical module comprising: a display (Display block 205 of fig. 2), a lens (Front optical element 240 of fig. 2) and an infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) that is located between the lens and the display assembly in the enclosed internal space (located between lens 240 and display 205 of fig. 2), wherein the camera (Imaging device 270 with Back optical element 230 of fig. 2) is at the second end of the housing (near display 205 of fig. 2) and the infrared emitter are in the internal space of the housing (illuminator of fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Trail, such that a camera and an infrared light source were provided at the second end of the optical module to emit infrared light through the lens and obtain images through the lens, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]).


Claim 1, 2, 4, 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0102549) in view of Trail and Wilson et al. (US 2017/0140224). 
As to claim 1, Lee discloses an optical module (optical module 200 of fig. 3 – 5) for a head-mounted device (device 100 of fig. 3) that is configured to present content to a user (user head mounted HMD [0072]), the optical module comprising: an optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) that has a first end (end receiving lens 250 of figs. 4 and 5) and a second end (end receiving display 210 of figs. 4 and 5), wherein the optical module housing assembly includes a wall that extends around an axis to define an internal space between the first end and the second end (the cylindrical wall of 225 and 240 of figs. 4 and 5); a lens (250 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) and is positioned at the first end of the optical module housing assembly (end of 240 receiving lens 250 of figs. 4 and 5); and a display assembly (display 210 of figs. 4 and 5) that is connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) and is positioned at the second end of the optical module housing assembly (end of 220 receiving display 210 of figs. 4 and 5), wherein the display assembly is configured to emit light corresponding to the content along the axis of the optical module housing assembly and through the lens to be displayed to the user (image is emitted to the user according to fig. 7), but fails to disclose an infrared emitter that is located within the optical module housing assembly such that the infrared emitter extends around the optical axis.
In the same filed of endeavor, Trail discloses HMD display comprising an infrared emitter (Illumination source 265 with Back optical element 230 of fig. 2) that is located within the optical module housing assembly (within body 105 of fig. 2) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Trail, such that an infrared emitter was provided as disclosed by Trail, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]).
Lee in view of Trail does not explicitly disclose that the infrared emitter extends around the optical axis.
In the same field of endeavor, Wilson discloses a gaze detection device wherein the infrared emitter extends around the optical axis (four infrared emitter devices 20-1 – 20-4 that are positioned at the top, bottom, left, and right edges of a lens [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Trail, such that an infrared emitter extended around the optical axis as disclosed by Wilson, with motivation to improve the immersion of the user in the virtual reality world created by the head-mounted display (Wilson [0032]).
As to claim 2 (dependent on 1), Lee discloses the optical module, wherein the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) includes a first portion (portion 220 of figs. 4 and 5) that is connected to a second portion (portion 240 of figs. 4 and 5), and the lens (250 of figs. 4 and 5) is engaged by the first portion of the optical module housing assembly (portion 220 of figs. 4 and 5) and the second portion of the optical module housing assembly (portion 240 of figs. 4 and 5) such that the lens (250 of fig. 4 and 5) is retained between the first portion and the second portion ([0098] and figs. 4 and 5) and restrained from moving relative to the optical module housing assembly (lens 250 is fixed with respect to portion 240 of fig. 5 and does not move unless portion 240 is turned [0098 – 0102]).
As to claim 4 (dependent on 1), Lee discloses the optical module, wherein the lens (250 of figs. 4 and 5) and the display assembly (210 of figs. 4 and 5) are connected to the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) in a side-by-side arrangement (side-by-side arrangement as shown in fig. 5).
As to claim 5 (dependent on 1), Lee discloses the optical module, wherein the internal space of the optical module housing assembly (assembly of 200 comprising 220 and 240 of figs. 4 and 5) defines an internal space extends between the lens and the display assembly (assembly as shown in fig. 5 with distance between lens and display [0099]).
As to claim 30 (dependent on 1), Lee discloses the optical module, but fails to disclose the module further comprising: U.S. Patent Application Serial No. 16/904.602 Page 7 of 12Reply responsive to Office Action dated June 24, 2021an eye camera that is connected to the optical module housing assembly and is positioned at the second end of the optical module housing assembly, wherein the eye camera is configured to obtain images through the lens.	
In the same filed of endeavor, Trail discloses an optical module (HMD of fig. 2), that is configured to present content to the user [0004] the optical module comprising: a display (display 205 of fig. 2), a lens (Front optical element 240 of fig. 2) and U.S. Patent Application Serial No. 16/904.602 Page 7 of 12Reply responsive to Office Action dated June 24, 2021an eye camera (Imaging device 270 with back optical element 230 of fig. 2) that is connected to the optical module housing assembly and is positioned at the second end of the optical module housing assembly (camera 270 with back optical element 230 positioned at end comprising display block 205 of fig. 2), wherein the eye camera is configured to obtain images through the lens (detecting images through Front optical element 240 of fig. 2).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and the teachings of Trail, such that a camera was provided at the second end of the optical module to obtain images through the lens, with motivation to allow for eye tracking capability (Trail, [0001 – 0004]).


Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Trail, Wilson and Khan et al. (US 2018/0039052).
As to claim 9 (dependent on 1) and claim 10 (dependent on 1), Lee discloses the optical module, but Lee in view of Trail and Wilson fails to disclose that the lens is a catadioptric lens and wherein the lens is a part of a catadioptric optical system.
In the same field of endeavor, Khan discloses optical system for head-mounted display (TITLE), wherein a lens is a catadioptric lens (catadioptric lenses [0041]) and wherein the lens is a part of a catadioptric optical system (catadioptric lens system [0041]).
U.S. Patent Application Serial No. 16/904.602 Page 4 of 12 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of lee by combining the teachings of Lee in view of Trail and Wilson and the teachings of Khan, such that the lens was substituted with  a catadioptric lens as a part of catadioptric optical system, with motivation to provide a high contrast image without stray light artifacts (Khan [0048].)Reply responsive to Office Action dated June 24, 2021

Claims 12, 13, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Trail and Yuki et al. (WO 2018/181144) (correspondent to US 2020/0012101 which will be cited as translation).
As to claim 12 (dependent on 11) and claim 13 (dependent on 12), Lee in view of Lewis discloses the optical module, but fails to disclose the infrared emitter includes a flexible circuit and emissive components that are connected to the flexible circuit and are configured to emit infrared radiation, wherein the emissive components are arranged in an array around an optical axis of the optical module housing assembly.  
In the same field of endeavor, Yuki discloses the apparatus, wherein the lens is arranged on an axis (lens 105 of fig. 1 arranged on an axis in housing 101 of fig. 1) and the emissive components are arranged in an array around the axis of the optical module housing assembly (as shown in fig. 1 emitters 104 arranged around lens 105), wherein the infrared emitter includes a flexible circuit (flexible circuit 107 of fig. 1) and emissive components (light source 104 of fig. 1) that are connected to the flexible circuit (flexible circuit 107 of fig. 1) and are configured to emit infrared radiation (infrared light source 104 of fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in view of Trail and Yuki and to modify the apparatus of Lewis, such that the infrared light emitting diodes were provided arranged in an array around the axis of the lens as disclosed by Yuki, with motivation to provide a design choice alternative illuminator configuration, which would have only required a routine skill. 
As to claim 26 (dependent on 25) and claim 27 (dependent on 25), Lee in view of Trail discloses the apparatus, but fails to disclose that the lens is arranged on the optical axis and the infrared light emitting diodes are arranged in an array around the optical axis and further fails to disclose that the infrared light emitting diodes are include a first group of light emitting diodes that are configured to emit the infrared radiation in a first wavelength band and a second group of light emitting diodes that are configured to emit the infrared radiation in a second wavelength band.
In the same field of endeavor, Yuki discloses the apparatus, wherein the lens is arranged on an optical axis (lens 105 of fig. 1 arranged on an axis in housing 101 of fig. 1) and the infrared light emitting diodes are arranged in an array around the axis (as shown in fig. 1 emitters 104 arranged around lens 105) and wherein the infrared light emitting diodes (illuminators 104 of fig. 1) are include a first group of light emitting diodes (top 2 illuminators 104 of fig. 1) that are configured to emit the infrared radiation in a first wavelength band (each infrared light source 104 is desirably a light source configured to emit infrared light having a wavelength of 800 nm to 2500 nm [0049]) and a second group of light emitting diodes (bottom 2 illuminators 104 of fig. 1) that are configured to emit the infrared radiation in a second wavelength band (each infrared light source 104 is desirably a light source configured to emit infrared light having a wavelength of 800 nm to 2500 nm [0049], first and second wavelength band are interpreted to overlap).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in view of Trail and Yuki and to modify the apparatus of Lewis, such that the infrared light emitting diodes were provided arranged in an array around the axis of the lens as disclosed by Yuki, with motivation to provide a design choice alternative illuminator configuration, which would have only required a routine skill. 

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Trail and Khan.
As to claim 18 (dependent on 11) and claim 19 (dependent on 11), Lee discloses the optical module, but fails to disclose that the lens is a catadioptric lens and wherein the lens is a part of a catadioptric optical system.
In the same field of endeavor, Khan discloses optical system for head-mounted display (TITLE), wherein a lens is a catadioptric lens (catadioptric lenses [0041]) and wherein the lens is a part of a catadioptric optical system (catadioptric lens system [0041]).
U.S. Patent Application Serial No. 16/904.602 Page 4 of 12 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Trail by combining the teachings of Lee in view of Lewis and teachings of Khan such that the lens was substituted with a catadioptric lens as a part of catadioptric optical system, with motivation to provide a high contrast image without stray light artifacts (Khan [0048].)Reply responsive to Office Action dated June 24, 2021



Allowable Subject Matter
Claims 3 and 14 are allowed.
The reasons for allowance have been stated in the prior Office Action.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 8 (dependent on 30), the Prior Art of record fails to disclose the optical module of claim 30, further comprising: a fiducial marker that is formed on the lens and is visible in images obtained by the eye camera for use in calibration. (Emphasis Added.)



Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 9 – 13, 18, 19 and 25 - 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument to address newly added limitations. 
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. As to Applicant’s argument with respect to claim 2 that: “Lee does not disclose that the lens is engaged by the first portion of the optical module housing assembly and the second portion of the optical module housing assembly” the Examiner respectfully disagrees. Lee discloses optical module housing assembly 200 comprising 220 and 240 of figs. 4 and 5, wherein a lens 250 of figs. 4 and 5 is engaged by the first portion of the optical module housing assembly 220 of figs. 4 and 5 and the second portion of the optical module housing assembly 240 of figs. 4 and 5 [0098 – 0102].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623